Remarks
Claims 1-14 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 1/18/2022 is acknowledged.  

Information Disclosure Statement
The information disclosure statement filed 6/13/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS contains an unusually large number of references therein.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  

Requirement for Information

The Information Disclosure Statement filed 6/13/2019 contains an unusually large number of references therein.  
Applicant is required to provide, for each individual reference, information regarding how the reference is relevant to the instant application.  
Applicant is also required to provide a list of the 10 most relevant (most relevant to the instant application’s invention to which the claims are directed) pieces of prior art provided on this IDS, since it would take many hours to properly review all references therein.  

Claim Interpretation
The claims include subject matter that has no patentable weight.  For example, claim 9 defines subject matter outside the scope of the claimed processing server computer, including, for example, “in response to a user interaction of a first user” and “wherein the resource provider computer stores the token, provides a notification to a communication device of a second user, receives a response to the notification, and then transmits an authorization request message comprising the token to the processing server computer”.  Claim 1 includes similar issues and other claims may include additional similar issues.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer, but fail to include any inherently physical components.  Claim 9 only includes a processor and a computer readable medium.  However, as defined in the computer arts, each of these may be virtual entities.  The instant application does not define them as anything other than the ordinary definition.  Therefore, both the processor and computer readable medium may be virtual, meaning that claim 9 cannot be statutory as a machine/apparatus.  None of claims 10-14 fix this issue and they are rejected for the same reasons.  

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanisamy (U.S. Patent Application Publication 2015/0199679).
Regarding Claim 9,
Palanisamy discloses a processing server computer comprising:

A computer readable medium coupled to the processor, the computer readable medium comprising code, executable by the processor, to implement a method comprising (Exemplary Citations: for example, Paragraphs 119-123 and associated figures, as well as all below citations that define what the code may perform, for example):
Receiving a token request message in response to a user interaction of a first user (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-101, and associated figures; request for token, first token, second token, etc., as examples);
Obtaining a token in response to receiving the token request message (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-101, and associated figures; getting token, first token, second token, etc., for example);
Transmitting, by the processing server computer, the token to a resource provider computer, wherein the resource provider computer stores the token, provides a notification to a communication device of a second user, receives a response to the notification, and then transmits an authorization request message comprising the token to the processing server computer (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; transmit token 
Receiving, by the processing server computer, the authorization request message comprising the token (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; receiving authorization request including token, for example);
Initiating detokenizing the token to a real credential (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; de-tokenize second token or first token or initiate de-tokenizing of such on another device, for example); and
Transmitting a modified authorization request including the real credential to an authorizing entity computer for authorization (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; transmitting the first token or PAN, as examples, to the issuer or to another device, such as communication device or the like, for example.  Also see Figure 9 and associated written description, for example, which show that all communications from the consumer go through the communication device, access device, merchant device, acquirer device and onto the payment processor and issuer and vice-versa.  Therefore, the authorizing entity computer may be any of the devices in the line).  

Claim 1 is a method claim that corresponds to computer claim 9 and is rejected for the same reasons.  
Regarding Claim 10,
Palanisamy discloses that the authorization request message is received by the processing server computer from the resource provider computer (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; received from communication device, merchant, or the like, as examples.  Also see Figure 9 and associated written description, for example, which show that all communications from the consumer go through the communication device, access device, merchant device, acquirer device and onto the payment processor and issuer.  Any of the in-the-middle devices could be considered the resource provider computer).  
Regarding Claim 3,
Claim 3 is a method claim that corresponds to computer claim 10 and is rejected for the same reasons.  
Regarding Claim 11,
Palanisamy discloses that the resource provider computer allows access to secure data or a secure location (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description; each of the above devices allows access to other devices, an authorized 
Regarding Claim 4,
Claim 4 is a method claim that corresponds to computer claim 11 and is rejected for the same reasons.  
Regarding Claim 12,
Palanisamy discloses that obtaining the token comprises requesting, by the processing server computer, the token from a token service computer, and receiving, by the processing server computer, the token (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description, requesting token from issuer or any other device (e.g., in an authorization message, for example), for example).  
Regarding Claim 5,
Claim 5 is a method claim that corresponds to computer claim 12 and is rejected for the same reasons.  
Regarding Claim 13,
Palanisamy discloses that the token request message is received from the authorizing entity computer (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description; token request is from one of the devices in the line (e.g., all communications from the consumer go through the communication device, access device, merchant device, 
Regarding Claim 6,
Claim 6 is a method claim that corresponds to computer claim 13 and is rejected for the same reasons.  
Regarding Claim 14,
Palanisamy discloses that the token request message comprises an identifier for the communication device (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description; any identifier associated with the communication device, such as credentials, IP address, email address, PAN, or the like, as examples).  
Regarding Claim 2,
Palanisamy discloses that the token is an access token and wherein the method further comprises (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description; token allows access to something, for example):
Receiving an authorization response message from the authorizing entity computer (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description; response, for example).  

Palanisamy discloses that the token request message comprises an identifier for the communication device (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description).  
Regarding Claim 8,
Palanisamy discloses obtaining, by the processing server computer, a token cryptogram in response to receiving the token request message (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description; encrypted token, for example); and
Transmitting the token cryptogram to the resource provider computer (Exemplary Citations: for example, Abstract, Paragraphs 24-28, 51-58, 60-68, 74-87, 91-117, and associated figures; Figure 9 and associated written description; providing the encrypted token to the device(s) mentioned above, for example).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palanisamy (U.S. Patent Application Publication 2015/0312038).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432